161 Ariz. 198 (1989)
777 P.2d 696
Ned Ramon ROBINSON, Petitioner-Appellee,
v.
Lee A. PRINS, Arizona Department of Transportation, Respondent-Appellant.
No. CV-89-0090-PR.
Supreme Court of Arizona, In Banc.
May 9, 1989.
Robert G. Swan, Phoenix, for petitioner-appellee.
Robert K. Corbin, Atty. Gen. by Joe Acosta, Jr., Asst. Atty. Gen., Phoenix, for respondent-appellant.
CAMERON, Justice.
Petitioner, Ned Robinson, was arrested for driving while under the influence. A.R.S. § 28-692. Robinson was taken to the police station and verbally agreed to take a breath test. When the officer administered the test, Robinson took the mouthpiece, placed it in his mouth and appeared to blow into the machine. However, the machine indicated that Robinson had not supplied a sufficient sample for an accurate breath test. The officer gave Robinson several chances to produce an adequate sample, but none was ever given. Robinson claimed to have "bronchitis or something" and claimed that it was too hard to blow into the machine. A hearing officer suspended Robinson's driver's license for one year for allegedly refusing to submit to a breath test. A.R.S. § 28-691. Robinson appealed to the superior court, which found that the evidence did not support the hearing officer's decision. The state appealed.
The Court of Appeals, Division One, upheld the judgment of the superior court. Robinson v. Prins, 161 Ariz. 195, 777 P.2d 693 (App. 1989). The state petitioned this court for review, which we granted.
We have read the court of appeals' opinion and approve its reasoning. We affirm the decision upholding the findings of the superior court.
Affirmed.
GORDON, C.J., FELDMAN, V.C.J., and MOELLER and CORCORAN, JJ., concur.